Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Theodore Shatynski on 08/20/2021.

The application has been amended as follows: 

Claim 1, add the phrase “a.	determining that a blackening process may have produced loose black oxide particles on a blackened surgical needle;” immediately after “steps of” in line 2; replace “a.

Note that the following portion of the examiner’s amendment is a repeat from the Notice of Allowance mailed 05/11/2021
Claim 1, add the phrase “at least one” immediately before “needle” in line 9; and replace the phrase “below 4” in line 10 with “below 3.25”.
Cancel claims 10-18.

Thus, claims 1-9, 19 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: EP 0168833 to Ethicon Inc. and CN 104294292 to Huzhou Zhicheng Prec. Metal Tech. Co.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of determining that a blackening process may have produced loose black oxide particles on a blackened surgical needle, and applying the ultrasound in the bath for a time sufficient to remove loose black oxide particles from the surface of the at least one needle and wherein the contents of the bath are maintained at a pH below 3.25, in combination with the other method steps as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.